DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,524,662.
Although all the conflicting claims are not identical, they are not patentably distinct from each other because it is merely an obvious variation of the wording of an invention, such as broadening the claims through some removal of the limitations in claim 1 of U.S. Patent No. 10,524,662, by removing the limitations “and extended away from said cup … edge of said opening;” (Col. 16, lines 29-32) from claim 1 of U.S. Patent No. 10,524,662 to conform with independent claim 1 of the current application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hashimshony et al (US 8,721,565).
	Regarding claim 1, Hashimshony et al teaches a method of forming an effective sensor-to-tissue contact with electromagnetic (EM) probe (Fig. 1, 100) for monitoring at least one biological tissue (Fig. 5A, 110), comprising: 
providing a cup (Fig. 1F, 122 & Fig. 13C, 230; Col. 12, lines 32-41) shaped cavity having an opening and an interior volume; 
forming a circumferential flange (Tip 120 or 126) substantially around said cup shaped cavity; 
applying at least one layer of a material or the like of metal ring frame (Fig. 3A, 110) for absorbing electromagnetic radiation over at least one of a portion of said circumferential flange and a portion of the outer surface of said cup shaped cavity; 
placing an emitting element (Fig. 12, 270 & 272) configured for at least one of emitting and capturing EM radiation; and 
electrically connecting (Fig. 13C, 232) said emitting element to at least one of an EM receiver and an EM transmitter (270 & 272).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 27, 2022